DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11, 13-19 in the reply filed on 6/21/22 is acknowledged.  The traversal is on the ground(s) that no search burden would exist. This is not found persuasive because molding multiple types of material is recognized as different from molding singular type of material in light of its different classification (b29c45/1866, B29C 2045/2685, B29C 2045/135). Furthermore, the different material is required to be an elastomer, ie a rubber, which has significantly 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 20, 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the laser and the cooling means must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 11, 10, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 5, the same term “mould cavity” is used to refer to two different elements (5) and (14), creating ambiguity when the term “the mould cavity” is used. 
Unclear if the mould cavity (14) is same as third cavity.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 11 and 15 recites the broad recitation polymer plastic material and 2 recesses, and both the claims also recites narrower ranges marked by “preferably” “particularly” “for example”  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 10 recites “the second cylindrical portion.” There is insufficient antecedent basis for this limitation in the claim.
Claim 10 unclear if the terms “first portion” and “second portion” refer to the tool portions or the cylindrical portions.
Claim 14 recites the limitations "the at least one protrusion.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is unclear as to what is exactly required, what would constitute corresponding to the inclination of the protrusion. For the sake of compact prosecution, the examiner has assumed this term to require that the thread of the attachment element is below the depth of the protrusion/recess. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713)
As to claim 1, Skigen teaches injection moulding process for producing a syringe/carpule tubular body [Abstract, 0016] with an integrated closure element (20) comprising the following process steps: a) providing an injection moulding tool (50) [Fig 1] which comprises a first (51), a second (52) and a third tool portion (53, 54), wherein the first tool portion has a mould cavity (55) open at both sides and extending along an axial direction, and wherein the second tool portion (52) has a first injection moulding core and the third tool portion (53, 54) has a second injection moulding core (54) [Figs 1, 2, 7, 8,  0019, 0021]; b) closing the injection moulding tool such that the first tool portion contacts the second and third tool portion, and the first and second injection moulding core each enter the mould cavity of the first tool portion through an opening and finally contact each other, as a result of which these tool portions form a first cavity [Figs 1, 2, 7, 8,  0019, 0021]; c) injecting a first plastic material into the first cavity, as a result of which a hollow cylindrical syringe body is formed with an end region at its distal end, and a hollow cylindrical end piece which is at least partially bordered by the attachment element [Figs 1, 2, 6-8,  0019, 0021]; e) bringing the first tool portion (51) into contact with a fourth tool portion (61) provided with a mould cavity (9) closed at one end, as a result of which a second cavity is formed at the distal end (102a) of the syringe body (102) [Fig 2,8 0019, 0022]; f) injecting a second plastic material into the second cavity (11), as a result of which the closure element (101) is integrally formed on the attachment element (105). Note: The examiner has interpreted “integrally formed” as meaning that the closure element formed by the second plastic material is molded on to the first plastic 
Skigen does not explicitly state the end region has an attachment element provided with an inner thread. 
Senkowski teaches a method of molding a connection element for a carpule wherein the connection element (115) on the end has threading (42a, 42b) as an attachment element placed in the hollow cylindrical end piece to attach to the cap [Fig 7-9, col 3 line 35-54] which allows for the carpule to be sealed by the cap and screwed into the attachment element and kept in place[col 3 line 35-54, Abstract]. Formed by a cavity in the mold core [Fig 7-9]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and and shaped the 2nd mold core to that of senkowski and utilized an attachment element threading placed in the hollow cylindrical end, as suggested by Senkowski, in order to allows for the carpule to be connected to a cap by screwing in the cap. 
Skigen teaches cooling and hardening of the first material at least partially [0019]. Skigen does not explicitly state that the first and 2nd portion do not form a cohesive connection.
Revenue teaches a method of making a stopper for a container, including for pharmaceutical use [col 5 line 1-5] in a single mold [col 1 line 5-25] the material for the cap is a lower melting material so as not to melt the first material that has already hardened below melting temp and therefore avoids forming a cohesive connection [col 3 line 25-67] this both has adequate sealing during transport [col 5 line 15-25] and allows the cap to be easily removed by the end user without excessive force [col 6 line 3-27]. 
As to claim 11, Skigen teaches that the first and the second plastic material are different materials, wherein the first plastic material is a polymer plastic material [0017] and the second plastic material is a thermoplastic elastomer [0018].
Claims 2, 3, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713), as applied to claims 1 and 11 above, and in further view of Gieger (US 2006/0178627). 
As to claims 2, 3, and 15 The combination of Skigen and Senkowski teaches in that the end region has an attachment element provided with an inner thread as explained above, Skigen does not explicitly state at least one recess that by injecting the second plastic material into the second cavity, the closure element is integrally formed on the attachment element, as a result of which a protrusion is formed in the at least one recess.
Geiger teaches a connection element for a carpule wherein there are multiple recesses recesses (159)[Fig 1-10, 0048-0050] which allows for the carpule to be sealed by the cap produced during a coinjection process and provide a tamper proof closure that locks the cap into place , the closure element is integrally formed on the attachment element, as a result of which protrusions (155) is formed in the recesses [0048-0050, Fig 1-10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had recesses in the end portion, as suggested by Geiger, in order to allow for a tamper proof closure that locks the cap into place.
Skigen and revenue above teach forming the closure such that it is overmolded onto the attachment element as explained above, when the connection element has recesses as suggested by Geiger the overmolding would result in the claimed protrusion
As to claim 14, The combination of Skigen and Senkowski teach the inner threading but do not explicitly state the pitch of the inner thread of the attachment element corresponds to the inclination of the at least one protrusion. 
Geiger teaches a connection element for a carpule wherein there are recesses (159)[Fig 1-10, 0048-0050] which allows for the carpule to be sealed by the cap produced during a coinjection process and provide a tamper proof closure that locks the cap into place, the closure element is integrally formed on the attachment element, as a result of which a protrusion (155) is formed in the at least one recess [0048-0050, Fig 1-10]. The thread corresponds to the inclination of the protrusion by being lower the depth of the protrusion [Fig 1-10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had recesses in the end portion, as suggested by Geiger, in order to allow for a tamper proof closure that locks the cap into place.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713), as applied to claims 1 and 11 above, and in further view of Aeschlimann (US 2011/0254202).
As to claim 4, Skigen teaches that the first (52) and the second injection moulding (54) core  extend along the axial direction [Fig 1, 2, 7], wherein the first injection moulding core (52) comprises a first cylindrical portion (bottom) with a first diameter and a second cylindrical portion (top) with a second, smaller diameter, said first and said second cylindrical portion being adjacent in the axial direction, but does not explicitly state the second injection moulding core (54) has a mould cavity open on one side in the axial direction  and a recess on an inner wall bordering the mould cavity in the axial direction.
Senkowski teaches a connection element for a carpule wherein the 2nd injection moulding core (64) has a mould cavity open on one side in the axial direction  and a recess on an inner wall bordering the mould cavity in the axial direction [Fig 7-9, col 5 line 19-col 6 line 7] to form the nozzle (36) and provide an improved mounting for a needle [col 3 line 20-53, Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and shaped the molding core to that of Senkowski in order to allows for the carpule to be connected to a cap by screwing in the cap. 
Aeschlimann teaches a method of making long thing holes in cannula [Abstract] by having the sylindrical pin placed in a recess in order to stabilize the pin during molding [Fig 1-4, 0028, 0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had a recess in the mold cavity of the core in order to stabilize the core pin. 
As to claim 5, The combination of Skigen, Senkowski, and Aeschlimann teach that in that in process step b), an inner wall of the mould cavity of the first tool portion and an outer wall of the first cylindrical portion of the first injection moulding core form a first portion of the first cavity, by means of which the hollow cylindrical syringe body is formed, wherein, with the contacting of the two injection moulding cores in process step [Skigen: Fig 1, 7, Senkowski: Fig 7-9] b), wherein a third cavity is formed by the mould cavity of the second injection moulding core of and the second cylindrical portion of the first injection moulding core, by means of which the end piece (106) is formed, wherein the attachment element provided with the inner thread is formed by means of a fourth cavity, which is formed by an outer region of the second injection moulding core and the inner wall of the mould cavity of the first tool portion [Fig 7, 8 of Senkowski]. Aeschlimann teaches the second cylindrical portion of the first injection moulding core is received in part in the recess of the second injection moulding core as explained above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713), as applied to claims 1 and 11 above, and in further view of Ingram (US 6706231).
As to claim 6, Skigen teaches characterised in that between process steps d) and e), the second injection moulding core is demoulded from the attachment element of the syringe body and the third tool portion is removed from the first tool portion [0019, Fig 7-9], but does not explicitly state the second injection moulding core is demoulded by a rotational movement of the inner thread of the attachment element.
Ingram teaches a method of demolding a mold core from a threaded article by rotating the core to unthread the core from the article without stretching the article or wiping the internal thread over the core [Abstract, col 5 line 15-45]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and utilize demoulding by a rotational movement of the inner thread of the attachment element, as suggested by Ingram, in order to unthread the core without stretching the article or wiping the internal thread over the core.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713), as applied to claims 1 and 11 above, and in further view of Oonishi (US 2017/0014580).
As to claim 7, Skigen teaches that the first plastic material is injected through a first injection nozzle (56) arranged in one the tool portions with a core, and the second plastic material is injected through a second injection nozzle (62) arranged in the fourth tool portion [Fig 1, 2, 7, 8, 0019].
Oonishi teaches a method of making a syringe wherein the nozzle is arranged in the core tool (the 2nd mold portion) as this allowed for the resin to fill the barrel portion of the cavity and creates a flange (16a) or finger rest [0040, 0041, 0050, 0063, 0066 Fig 1, 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Skigen and had the nozzle placed in the 2nd mold portion, as suggested by Oonishi, as this placement allowed for the resin to fill the barrel portion of the cavity and form a flange.
Additionally, Placing the 2nd nozzle in the 2nd mold portion is a mere rearrangement of part, see MPEP 2144. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381), Senkowski (US 3402713) and Oonishi (US 2017/0014580), as applied to claim 7 above, and in further view of Chiba (US 2004/0169318).
As to claim 8, Skigen teaches mould cavity of the first tool portion has a first opening into which the first injection mould core enters in process as explained above and Oonishi teaches the nozzle is connected to a recess open to the cavity that forms a finger rest formed at the proximal end of the syringe body as explained above [Fig 2], but does not explicitly state the recess is formed in the 2nd tool portion.
Chiba teaches a method of making an injector tube [Abstract] wherein a flange for a finger rest (4, 5) is molded by having the recess (20) be partially formed in the toll portion containing the mold core [0038-0040, Fig 1-3] and allows for uniform introduction of the resin into the barrel forming portion(18) [0044, 0046]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had the recess that formed the flange be in the 2nd tool portion, as suggested by Chiba, in order to form the flange and provide resin uniformly to the barrel portion. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381) and Senkowski (US 3402713), as applied to claims 1 and 11 above, and in further view of Allan (US 6120714) and Oonishi (US 2017/0014580). 
As to claim 9, Skigen does not explicitly state the first (2), second (3), third (4) and fourth tool portions (9) are individually heated and cooled, wherein the heating takes place by means of a laser and the cooling by means of a coolant, wherein the coolant contains water and/or nitrogen and/or CO2.
Allan teaches a method of making a thin molded article [Abstract] wherein the mold is selectively heated using instantaneous heating such as a laser beam which allows or rapid heating of the mold surface without heating the entirety of the mold tool (in other words selective heating) and allows for more efficient cooling [col 5 line 39-68]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had individual laser heating and cooling, as suggested by Allan, in order to rapidly heat only a portion of the mold tool and have more efficient cooling. 
Oonishi teaches a method of making a syringe wherein cooling channels for cooling water are arranged in individual tool portions  in order to solidify the resin and form the part [0079-0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Skigen and had cooling channels for water in the tool portions, as suggested by Oonishi, as this allowed for the solidification of the molded part. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381), Senkowski (US 3402713) and Gieger (US 2006/0178627), as applied to claims  2, 3, 14, 15 above, and in further view of Maritan (US 2016/0250420). 
As to claim 13, The combination of Skigen and Giegerteaches the recess as part of an attachment element as explained above, but does not explicitly state the recess has an outer wall 
Maritan teaches an attachment element cap for an injection system [Abstract] wherein the recess (44e) has an outer and inner wall to allow for small deformation and tight sealing [0077, Fig 3a-3e]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and included an outer wall to the recess, as suggested by Maritan, in order to allow for limited deformation and tight sealing. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skigen (US 2011/0052849) in view of Revenu (US 5975381), Senkowski (US 3402713) and Gieger (US 2006/0178627), as applied to claims  2, 3, 14, 15  above, and in further view of Ingram (US 6706231).
As to claim 19,  Skigen teaches characterised in that between process steps d) and e), the second injection moulding core is demoulded from the attachment element of the syringe body and the third tool portion is removed from the first tool portion [0019, Fig 7-9], but does not explicitly state the second injection moulding core is demoulded by a rotational movement of the inner thread of the attachment element.
Ingram teaches a method of demolding a mold core from a threaded article by rotating the core to unthread the core from the article without stretching the article or wiping the internal thread over the core [Abstract, col 5 line 15-45]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and utilize demoulding by a rotational movement of the inner thread of the attachment element, as suggested by Ingram, in order to unthread the core without stretching the article or wiping the internal thread over the core.
The combination of Skigen and Senkowski teaches in that the end region has an attachment element provided with an inner thread as explained above, Skigen does not explicitly state at least one recess that by injecting the second plastic material into the second cavity, the closure element is integrally formed on the attachment element, as a result of which a protrusion is formed in the at least one recess.
Geiger teaches a connection element for a carpule wherein there are recesses (159)[Fig 1-10, 0048-0050] which allows for the carpule to be sealed by the cap produced during a coinjection process and provide a tamper proof closure that locks the cap into place , the closure element is integrally formed on the attachment element, as a result of which a protrusion (155) is formed in the at least one recess [0048-0050, Fig 1-10]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Skigen and had recesses in the end portion, as suggested by Geiger, in order to allow for a tamper proof closure that locks the cap into place. 
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742